The affidavit for a search warrant was so deficient that the magistrate did not have probable cause to issue the search warrant. In this conclusion, I agree with the majority. However, I cannot believe that the "good faith" exception set forth inLeon is applicable. There is nothing to establish that the officers objectively and reasonably could rely upon such a defective affidavit.
The majority is in effect allowing an officer to subjectively and ultimately determine the entire issue of probable cause. This holding in effect negates a constitutional protection to which our citizens are entitled. I must dissent from the affirmation of the trial court's ruling. *Page 762